  Case 19-04419       Doc 20     Filed 05/16/19 Entered 05/16/19 14:28:38            Desc Main
                                   Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 7 PROCEEDING
                                              )
SULTAN GHAHTANI,                              )       CASE NO. 19-04419
                                              )
               DEBTOR.                        )       HON. JACQUELINE P. COX


                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE THAT on Thursday, May 23, 2019, at 9:30 a.m., I shall appear
before the Honorable Jacqueline P. Cox, Bankruptcy Judge, in Courtroom 680, Everett McKinley
Dirksen Federal Courthouse, 219 South Dearborn Street, Chicago, Illinois, or before any other
Bankruptcy Judge who may be sitting in her place and shall present the Motion of the United
States Trustee for an Extension of Time to Object to Discharge and to File Motion to Dismiss
a copy of which is attached and is served on you.


                                                      /s/ M. Gretchen Silver
                                                      M. Gretchen Silver, Trial Attorney
                                                      Office of the United States Trustee
                                                      219 South Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 353-5054


                                CERTIFICATE OF SERVICE

        I, M. Gretchen Silver, attorney, state that on May 16, 2019, pursuant to Local Rule 9013-
1(D) the above Notice of Motion and the appended Motion of the United States Trustee for an
Extension of Time to Object to Discharge and to File Motion to Dismiss were filed and served
on all parties identified as Registrants on the service list below through the Court’s Electronic
Notice for Registrants and, as to all other parties on the service list below, I caused a copy to be
sent via First Class Mail to the address(es) indicated.

                                                      /s/ M. Gretchen Silver




                                                  1
  Case 19-04419          Doc 20        Filed 05/16/19 Entered 05/16/19 14:28:38          Desc Main
                                         Document     Page 2 of 4


                                             SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:


       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Anamaria F Rivero arivero@boundaslaw.com, riveroar72266@notify.bestcase.com
       David M Siegel davidsiegelbk@gmail.com,
        author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
       Catherine L. Steege csteege@jenner.com, csteege@ecf.axosfs.com


Parties Served via First Class Mail:


Sultan Ghahtani
1000 S. Clark
Townhouse 6
Chicago, IL 60605

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541




                                                     2
  Case 19-04419         Doc 20    Filed 05/16/19 Entered 05/16/19 14:28:38           Desc Main
                                    Document     Page 3 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )       CHAPTER 7 PROCEEDING
                                               )
SULTAN GHAHTANI,                               )       CASE NO. 19-04419
                                               )
                 DEBTOR.                       )       HON. JACQUELINE P. COX


       MOTION OF THE UNITED STATES TRUSTEE FOR AN EXTENSION OF
       TIME TO OBJECT TO DISCHARGE AND TO FILE MOTION TO DISMISS

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois (“U.S. Trustee”), by his attorney, M. Gretchen Silver, and pursuant to 11 U.S.C. §

727(c)(1) and Fed. R. Bankr. P. 4004(b), hereby requests this Court to grant an extension of time

to object to the discharge of Sultan Ghahtani (“Debtor”), and to file a motion dismiss the Debtor’s

case for abuse pursuant to 11 U.S.C. § 707(b) and Fed. R. Bankr. P. 1017(e)(1). In support of this

request, the U.S. Trustee states as follows:

         1.      This is a core proceeding concerning the administration of this estate pursuant to

28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine pursuant to Internal Operating

Procedure 15(a) and Local Rule 40.3.1(a) of the United States District Court for the Northern

District of Illinois.

         2.      On February 20, 2019, the Debtor filed his voluntary petition for relief Chapter 7

of the Bankruptcy Code. On or about that same time, Catherine L. Steege was appointed Chapter

7 Trustee in the Debtor’s case.




                                                   1
  Case 19-04419        Doc 20     Filed 05/16/19 Entered 05/16/19 14:28:38          Desc Main
                                    Document     Page 4 of 4


       3.      The last date to object to the Debtor’s discharge or to file a motion to dismiss his

case under § 707 is currently set for May 28 2019.

       4.      On April 16, 2019, this Court entered an order granting the U.S. Trustee’s Motion

for 2004 Examination of the Debtor.

       5.      On April 16, 2019, the U.S. Trustee served the Debtor with a subpoena for

documents to be provided to the U.S. Trustee on or before May 13, 2019. The Debtor has provided

documents and the U.S. Trustee is in the process of reviewing them.

       6.      Based on the above, the U.S. Trustee requests additional time to investigate and

determine whether there may be a basis to object to the Debtor’s discharge pursuant to 11 U.S.C.

§ 727(a) or to file a motion to dismiss the Debtor’s case pursuant to § 707.

       WHEREFORE, the U.S. Trustee requests this Court to extend the date to object to the

Debtor’s discharge pursuant to 11 U.S.C. § 727 and for filing a motion to dismiss the Debtor’s

case under 11 U.S.C. § 707, for sixty-two (62) days, to and including July 29, 2019, and for such

other relief as this Court deems just.

                                                     RESPECTFULLY SUBMITTED:
                                                     PATRICK S. LAYNG
                                                     UNITED STATES TRUSTEE

DATED: May 16, 2019                                  /s/ M. Gretchen Silver
                                                     M. Gretchen Silver, Trial Attorney
                                                     Office of the United States Trustee
                                                     219 South Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5054




                                                 2
